August 8,   1963


Honorable Henry Wade                Opinion No. C-124
Criminal District Attorney
Dallas County                       Re: What la the legal definition
Dallas, Texas                           of an emancipated minor and
                                        related questions.
Dear Sir:
          Your opinion request poses three questions, the firat of
which Is as fol&ows:
         "QUESTION NO. 1. What la the legal defini-
    tion of an emancipatedminor? Speclflcally,when
    may a minor algn their own operative permit or
    permit8 for their own children? May a wife who
    has attained her majority sign an operative per-
    mit for hetihusband who has not attained his ma-
    jorlty?n
          We understand from your letter that the term "operative
permit" as used In your request means a permit authorizing a phy-
sician to perform an operation.
            Article 5921 of Vernonta Civil Statutes reads a8 follows:
         "Minors above the age of nineteen years, ihere
    it shall appear to their material advantage, may
    have their dlsabllltlesof minority removed, and be
    thereafter held, for all legal purpoae8, of full age,
    except as to the right to vote.
            Article 4625of Vernon's Civil Statutes reads as
followe:
         "Every female under the age of twenty-one
    years who ahall marry In accordance with
                                         .. the
                                             ._ laws
                                                   -
    of this State, shall, from and after cne clme or
    such marriage, be deemed to be of full age and
    shall have all the rights and privileges to which

                               -614-
Ron. Henry Wade, page 2 (c-124 )


      she would have been entitled had she been at the
      time of her marriage of full age.“
          The term “minor” Is defined In Section   3 (t)   of the
Texas Probate Code In the following manner:
           "lMlnorstare all persons under twenty-one
      years of age who have never been married, except
      persons under that age whose dlsabllltlesof mlnor-
      lty have been removed generally, except as.to the
      right to vote, In accbrdance with the laws o'fthis
      State."

the Coul't~~l~~~;f~,'~t~;~~~~         g; ~~~~*:~~;~~~~~;"~~~*
out in the Texas Probate Code was not limited to the Probate
Code but applied to all legal actions. The Court held further
that a boy under the age of twenty-onewho is married Is an
adult. It hekessa?lly'followsthat an ensnclpat.ed   minor may
sign their own operative permit or permits for their children.
If for any reason the husband Is lncapaclt+ted~soas to be unabl,e
to sign his ‘own opera$lve~,p~ermlt
                                 his wife,may slgti same.
          In View of ~theabove quoted'titkttites,
                                                an'timankpkted
minor Is a person under the age Of twenty-oneyeare..whoIs or has
been married or h&s had his'or her dlsabllltles.remo~edtinder
Article 5921. The Cdiar%s'have'also held thata ~wo~an~,~uhd.er:.:~the.'~ag
of twenty-one'yearswho has been married Is not a ml’%.   Klnser v.
HIi      275 S.W.2d 847 (Tex.,Civ.App.1955)r~
           "QUESTIONNO. 2. Must 'adeath certificate
      be signed by a doctor fully licensed to practice
      medlclne,lnthe State of Texas?”
          Rule 40a of Article 4477,Vernon's Civil Statutes, sets
out the requirementsfor death certificatesand read? In part as
follows: -
           "A certificateof each.death which &curs
      In this State shall be filed with the local reg-
      1stra.rof the district In which the death oc;-
      c'urred., . .Except as otherwise provided, the "'
      medical certificationshall be made by the &-
      slclan,nlfany, last,ln  attendance on the deceased
      . . . .   (Emphasis addend).
                               %~



                              -615-
Ron. Henry Wade, page   3 (C- 124 )


          Article 4510, Vernon's Civil Statutes, defines the
practice of medicine as follows:
         "Any person shall be regarded as practicing
    medicine within the meaning of this law:
         "(1) Who shall publicly profess to be a
    physician or surgeon and shall diagnose, treat,
    or offer to treat, any disease or disorder, mental
    or physical, or any physical deformity or Injury,
    by any system or method, or to effect cures there-
    of; (2) or who shall diagnose, treat or offer to
    treat any disease or disorder, mental or physical
    or any physical deformity or Injury by any system
    or method and to effect cures thereof and charge
    therefor, directly or Indirectly,money or other
    compensation;,. . .w ~,
           Article 4498 of Vernon's Civil Statutes requires the
licensing and registrationof persons practicing medicine In
the State of Texas. Under Articles 4498, 4510, and Rule &Oa
of Article 4477, the term "physician"meansone who Is lawfully
authorized to engage In the practice of medicine in Texas, and
In order to lawfully engage In the practice of medicine In this
S,tate,a person must be licensed by the State Board of Medical
Examiners. Therefore In order to sign a death certificateas a
physician, the person must be licensed to practice medicine In
accordance with the laws of the State 'ofTexas. Provision Is made
In Rule Ala of Article 4477for a death certificate
                                               .     when the death
occurred .w%th&zt medlcaL.~attendtinae.
          "QUESTION NO. 3. Does the law recognize
     any special status for a prisoner being held on
     a felony charge by local or county authorities
     who refuses to accept medical treatment?"
           It Is well settled that a physician cannot treat or
operate on an adult patient without the patient's consent. Nor
can he treat or operate upon a minor wlthout,:the consent of318
parent or legal guardian. In emergency cases, when the patient
Is unconscious a physician may be justified In applying treat-
ment which Is reasonable and necessary for the preservation of
hls life or limb. w                    222 S.W. 225 (Tex.Comm.App.
1920).
          The fact that a.person is being
                                    . . -held
                                            .- on a felony charge
or is legally under arrest on any crlmlnal cnarge does not deprive
him or his civil rights. 'As stated In Texas Jurisprudence,"A


                               -616-
-   --




    Hon. Henry Wade, page 4 (C- 124 ),.


    person who Is confined ln,jalI to answer to a criminal charge
    Is not thereby deprived of any of his civil rights, except ln-
    sofar as the detention Interfereswith his -liberty;. . .a con-
    vict can dispose of his property by will or deed, can sue for
    personal Injuries received during his imprisonment,. . .' 33
    Tex.Jur. 781,Prisons and Prisoners,Sec. 12.
              In answer to your third question, a prisoner may re-
    fuse medical treatment,ifhe so desires and the sheriff or law
    enforcementofficer who has custody of the prisoner maynot com-
    pel him to accept treatment or consent to the treatment for him.

                                SUMMARY
                 Atiemancipatedm$nor Is a person under the
            age of twenty-oneyears who Is or'haa been married
            or has had his or her dlsabllltlesremoved under
            Article 5921 of Vernon*8 Civil Statutes. A death
            certificatemust be signed by a physician, If any,
            la& In attendance'onthe deceased, who Is fully
           .llcensedto practice medicine In the State of Texas.
            A prlsouer being held by local or.county authorities
         ~~~.
            has:-theright to refuse t-&accept medical treatmint.
                                          Yours very truly,
                                           WAGGONER CAiR
                                          ,AttorneyGeneral

                                          2&.\4

                                              Jack G. Norwood
    JGN:wb:mkh                                Assistant
    APPROVED:
    OPINION
     I.     COMMITTEE
    W. V; Gep&rt, Chairman
    Harry Gee
    Al10 Crow
    Bill Allen
    Pat Bailey
    APPROVED FOR THE ATTORNEY GENERAL
    BY: Albert P. Jones



                                    -617-